Name: Commission Regulation (EC) No 1598/97 of 30 July 1997 amending Regulation (EC) No 1600/95 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  processed agricultural produce
 Date Published: nan

 No L 216/62 (INI Official Journal of the European Communities 8 . 8 . 97 COMMISSION REGULATION (EC) No 1598/97 of 30 July 1997 amending Regulation (EC) No 1600/95 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 1587/96 (2), and in particular Articles 13 (3) and 16 ( 1 ) and (4) thereof, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations (3), and in particular Article 1 ( 1 ) thereof, Whereas Council Regulation (EC) No 1595/97 (4) amend ­ ing Regulation (EC) No 3066/95 Q establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjust ­ ment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on Agriculture concluded during the Uruguay Round Multi ­ lateral Trade Negotiations, and repealing Regulation (EC) No 1798/94, amends the concession for Bulgaria for products falling within CN code 0406, replacing all ex ­ isting concessions for the products concerned, including those referred to in Annex IV to Regulation (EC) No 1 600/95 (6), as last amended by Regulation (EC) No 503/97 Q; whereas Annexes IV and VII to Regulation (EC) No 1600/95 should therefore be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1600/95 is hereby amended as follows : 1 . in Annex IV, opposite Order Nos 8 and 9, under 'country of origin', 'Bulgaria' is deleted; 2. in Annex VII, the text under 'Bulgaria' is deleted. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1997. For the Commission Franz FISCHLER Member of the Commission (  ) OJ No L 148 , 28 . 6. 1968 , p. 13 . (2) OJ No L 206, 16. 8 . 1996, p. 21 . (3) OJ No L 146, 20 . 6. 1996, p. 1 . (4) See page 1 of this Official Journal .h OJ No L 328 , 30. 12 . 1995, p. 31 . ( «) OJ No L 151 , 1 . 7. 1995, p . 12 . 0 OJ No L 78 , 20 . 3 . 1997, p . 12 .